 

Case 20-10343-LSS Doc5781 Filed 07/27/21 Page1of2

FILED

 

July 16, 2021 —

2021 JUL 27 AM 8: 50

CLERK

US: BA Bd eff 7 nS

nietaicy me . : ‘ He if
Honorable Judge Laurie Silverstein
US Bankruptcy Court
824 Market Street 3rd Floors
Wilmington DE 19801 Re; Boy Scouts of America Settlement

Dear Honorable Silverstone,

| have recently sent you a letter regarding the above referenced matter however after reading all kinds
of press and what the BSA is trying to do or offer just makes my entire situation even worse. At the age
of 63 they truly have no idea what the actions of the counselors have actually stolen from me. | will
make the statement even if questioned today that | would have preferred to be dead however after four
unsuccessful attempts | have to feel that it is just not meant to be. | lived my life for years behind this
wall totally covered up. Twenty three (23) year ago public access to help for boys or men that were
abused was not readily available but also humiliating to say the least. It was after my third attempt to
take my life when | finally decided that | had to sell every little thing | had as well as begged borrowed.
Left my wife and children penniless as | had to clean out all retirement funds and savings to pay for
private psychiatric care. | mean private to the extent of hiding my name _| did this totally unknown that
there was no fixing my problem that | lived and slept with every day. | use the word abuse because that
it what is was nothing more or less just sexual abuse. Even though it was continuous at summer camps |
had to see this man almost weekly the rest of the year. | was also forced to socialize with many of boys
who had witnessed the abuse half the times and would not fail that they would mention it each time |
was in their company.

So | left my family behind in mortgage payments only to lose the home eventually, | was an inpatient
twice for a total of four months. Just the cost of the private pay of the facility was in the excess of
$140.000.00 twenty years ago. Left me and spouse with no retirement funds to which she ended up
leaving me because the recovery that she thought and ! promised never occurred. | only got worse to
the point of not being able to sit in public places. Going to my child activity was impossible. All this was
what my life was about. | regret that one of the suicide attempts did not work however | now have
older children that have been vocal about that only destroying their lives as well. | will be homeless
without shelter in 6 months from now if the government continues unsporting the much needy. This
was my life due to the BSA and from what | read the $6000.00 they expect us to accept will leaves me
short of $5000.00 to bury me. Everything stated in this letter can be supported. My (45) forty five years
of therapy and my hospilazation cost is easy to calculate. The fact that after being an impatient | was
deemed permanently disabled placed on public assistance. That was the first time | really want to die
and tried to but failed. What is their $6000 offer going to do for a 63 year old man? It is not even
enough money to invest so that a monthly income can be earned to support my homelessness. | think
that this would be the only a fair offer for them to make. They should be offering enough money for me
to invest enough to support me to the end of my life. With the insurance claims and their assets which
they should not be able to retain anything. In my state of NJ alone they own millions of dollars of
property. It was a wealthy man in my town that donated the 100 acres for them to form the BSA
camping ground in this state. Why should they not have to turn that over and start all over themselves?

Fld
 

Case 20-10343-LSS Doc5781 Filed 07/27/21 Page 2 of 2

Why is it and continues to be a challenge for us to survive or struggle to start over with nothing? What
can someone do being disabled and restricted from earning a fair income that once was all due to their
gross known negligence? However | was forced to turn it all over for psychiatric medical care only to
discover that really nothing would make things much better for me. | was facing starting over with
nothing which should not be. The BSA should be faced with this!! No one did anything to harm them but
themselves by turning their backs and ignoring the destruction of young lives occurring under the noses.
| am certain that if all these donors were aware of what took place in some of these camp grounds they
would want the money turned over to those who were injured and hurt at the hands of the BSA.

No insult intended however | just feel that each letter slips between the cracks due to the huge number
of letters received. | continue to suffer most nights without sleep so bitter knowing and feeling
that it was someone in an organization that has forced this situation on me in my current
existence? These same people think and feel that it all should be forgotten and we should
continue to suffer in what has now become compounded all from the suffering | went through
as a young boy at the hands of an animal.

Thank you and | wish you pray in this matters that no doubt must place a great amount of weight on
your morals and heart.

Sincerely

 
